Citation Nr: 0709553	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-41 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pseudofollicularis 
barbae.

(The issue of entitlement to service connection for diabetes 
mellitus, Type 2, with hypertension and angina secondary to 
diabetes, as due to herbicide exposure, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
pseudofollicularis barbae and diabetes mellitus with 
secondary conditions.

The veteran claims that service connection is warranted for 
diabetes mellitus because it resulted from his exposure to 
herbicides in service.  The United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board of Veterans' Appeals (Board) which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which, as is the case here, the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Review of such 
cases is also currently stayed by the Court.  Ribaudo v. 
Nicholson, No. 06-2762 (U.S. Vet. App. Jan. 26, 2007).  Once 
a final decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.

The issue of service connection for pseudofollicularis barbae 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board has reviewed the file and cannot find a duty to 
notify letter sent to the veteran on the issue of 
pseudofollicularis.  The Board is constrained to remand the 
issue for compliance with the notice provisions contained in 
this law and to ensure the veteran has had full due process 
of law.

Accordingly, the case is REMANDED for the following action:

1.	Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with 
respect to these claim for service 
connection for pseudofollicularis 
barbae.  The notice should also inform 
the veteran that he should provide VA 
with copies of any evidence relevant to 
these claims that he has in his 
possession.  Any notice given, or 
action taken thereafter, must comply 
with current, controlling legal 
guidance.

2.	Regardless of the veteran's reply or 
lack thereof to the above letter, 
readjudicate the claim via a 
supplemental statement of the case 
provided to the veteran and his 
attorney.  Allow a period of time for 
response, and then return the case to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




